Title: To Thomas Jefferson from George Washington, 23 August 1792
From: Washington, George
To: Jefferson, Thomas



My dear Sir
Mount Vernon Augt. 23d. 1792.

Your letters of the 12th. and 13th came duly to hand, as did that enclosing Mr. Blodgets plan of a Capitol. The latter I forwarded to the Commissioners, and the enclosures of the two first are now returned to you.
I believe we are never to hear from Mr. Carmichael; nor of him but through the medium of a third person. His    I realy do not know with what epithet to fill the blank, is, to me, amongst the most unaccountable of all the unaccountable things! I wish much to hear of the arrival of Mr. Short at Madrid, and the result of their joint negotiations at that Court, as we have fresh, and much stronger Representations from Mr. Seagrove of the extraordinary interference of the Spaniards in West Florida, to prevent running the boundary line which had been established by treaty between the United States and the Creeks—of their promising them support in case of their refusal—and of their  endeavouring to disaffect the four Southern tribes of Indians towards this Country. In the execution of these projects Seagrove is convinced McGillivray and his partner Panton are embarked, and have become principal agents and there are suspicions entertained, he adds, that the Capture of Bowles was a preconcerted measure between the said Bowles and the Spaniards. That the former is gone to Spain (and to Madrid I think) is certain. That McGillivray has removed from little Tellassee to a place he has within, or bordering on the Spanish line. That a Captn. Oliver, a Frenchman, but an Officer in a Spanish Regiment at New Orleans has taken his place at Tellassee and is holding talks with the Chiefs of the several Towns in the Nation. And that every exertion is making by the Governor of West Florida to obtain a full and general meeting of the Southern Tribes at Pensicola, are facts that admit of no doubt. It is also affirmed that five Regiments of about 600 men each, and a large quantity of Ordnance and Stores arrived lately at New Orleans, and that the like number of Regiments (but this can only be from Report) was expected at the same place from the Havanna. Recent accounts from Arthur Campbell (I hope without much foundation) speak of very hostile dispositions in the lower Cherokees, and of great apprehension for the safety of Govr. Blount and Genl. Pickens who had set out for the proposed meeting with the Chicasaws and Choctaws at Nashville, and for the Goods which were going down the Tenessee by Water, for that Meeting.
Our accounts from the Western Indians are not more favourable than those just mentioned. No doubt remains of their having put to death Majr. Trueman and Colo. Hardin; and the Harbingers of their mission. The Report from their grand Council is, that War was, or soon would be, decided on; and that they will admit no Flags. The meeting was numerous and not yet dissolved that we have been informed of. What influence our Indian Agents may have at it, remains to be known. Hendricks left Buffaloe Creek between the 18th. and 20th. of June, accompanied by two or three of the Six Nations; some of the Chiefs of those Nations were to follow in a few days—only waiting, it was said, for the Caughnawaga Indians from Canada. And Captn. Brandt would not be long after them. If these attempts to disclose the just and pacific disposition of the United States to these people, should also fail, there remains no alternative but the Sword, to decide the difference; and recruiting goes on heavily.
If Spain is really intrieguing with the Southern Indians as represented by Mr. Seagrove, I shall entertain strong suspicions that there is a very clear understanding in all this business between the Courts of London and Madrid; and that it is calculated to check, as far as they  can, the rapid encrease, extension and consequence of this Country; for there cannot be a doubt of the wishes of the former (if we may judge from the conduct of its Officers) to impede any eclaircissment of ours with the Western Indians, and to embarrass our negotiations with them, any more than there is of their Traders and some others who are subject to their government, aiding and abetting them in acts of hostilities.
How unfortunate, and how much is it to be regretted then, that whilst we are encompassed on all sides with avowed enemies and insidious friends, that internal dissentions should be harrowing and tearing our vitals. The last, to me, is the most serious—the most alarming—and the most afflicting of the two. And without more charity for the opinions and acts of one another in Governmental matters, or some more infalible criterion by which the truth of speculative opinions, before they have undergone the test of experience, are to be forejudged than has yet fallen to the lot of fallibility, I believe it will be difficult, if not impracticable, to manage the Reins of Government or to keep the parts of it together: for if, instead of laying our shoulders to the machine after measures are decided on, one pulls this way and another that, before the utility of the thing is fairly tried, it must inevitably be torn asunder—And, in my opinion the fairest prospect of happiness and prosperity that ever was presented to man, will be lost—perhaps for ever!
My earnest wish, and my fondest hope therefore is, that instead of wounding suspicions, and irritable charges, there may be liberal allowances—mutual forbearances-and temporising yieldings on all sides. Under the exercise of these, matters will go on smoothly, and, if possible, more prosperously. Without them every thing must rub, the wheels of Government will clog—our enemies will triumph—and by throwing their weight into the disaffected Scale, may accomplish the Ruin of the goodly fabric we have been erecting.
I do not mean to apply these observations, or this advice to any particular person, or character—I have given them in the same general terms to other Officers of the Government—because the disagreements which have arisen from difference of opinions, and the Attacks which have been made upon almost all the measures of government, and most of its Executive Officers, have, for a long time past, filled me with painful sensations; and cannot fail I think, of producing unhappy consequences at home and abroad.
The nature of Mr. Seagroves communications was such, and the evidence in support of them so strong and corroborative that I gave it as my Sentiment to Genl. Knox that the Commissioners of Spain  ought to have the matter brought before them again in the manner it was before, but in stronger (though not in committing) language, as the Government was embarrassed, and its Citizens in the Southern States made uneasy by such proceedings, however unauthorised they might be by their Court.
I pray you to note down, or rather to frame into paragraphs or sections such matters as may occur to you as fit and proper for general communication at the opening of the next Session of Congress—not only in the department of State, but on any other subject applicable to the occasion, that I may, in due time, have every thing before me. With sincere esteem & friendship I am, always, Your affectionate

Go: Washington

